Citation Nr: 1043362	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic headaches.

2.  Entitlement to an initial disability evaluation in excess of 
20 percent for degenerative disc disease of the thoracolumbar 
spine.

3.  Entitlement to an initial disability evaluation in excess of 
10 percent for degenerative disc disease of the cervical spine.

4.  Entitlement to an initial disability evaluation in excess of 
10 percent for right carpal tunnel syndrome.

5.  Entitlement to an initial disability evaluation in excess of 
10 percent for left carpal tunnel syndrome.

6.  Entitlement to service connection for numbness of the 
extremities.

7.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to February 
2005. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for numbness of the extremities, but granted 
entitlement to service connection for degenerative disc disease 
of the thoracolumbar spine, assigning a 20 percent disability 
evaluation effective February 15, 2005; degenerative disc disease 
of the cervical spine, assigning a 10 percent disability 
evaluation effective February 15, 2005; and right carpal tunnel 
syndrome, left carpal tunnel syndrome, and post-traumatic 
headaches, assigning a noncompensable disability evaluation to 
each, effective February 15, 2005.  Timely appeals were noted 
with respect to the denials of service connection and the 
assigned ratings.

During the pendency of the Veteran's appeal, the RO awarded an 
increased evaluation for the service-connected post-traumatic 
headaches from 0 percent to 30 percent, effective February 15, 
2005.  Increased evaluations from 0 percent to 10 percent were 
also awarded for right and left carpal tunnel syndrome, effective 
February 15, 2005.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an original 
or increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, and 
it follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).   The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO decision 
assigning a particular rating, a subsequent RO decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the issues remain in 
appellate status. 

Correspondence received in September 2006 can be construed as a 
claim of service connection for a brain mass, depression, and 
stomach ulcers.  These matters are referred back to the RO for 
appropriate disposition.

The Court has recently held that a request for a TDIU, whether 
expressly raised by Veteran or reasonably raised by the record, 
is not a separate "claim" for benefits, but rather, can be part 
of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether the 
Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue of whether a TDIU is 
warranted as a result of that disability.  Id.

The evidence of record reasonably raises the question of 
entitlement to a TDIU.  In her January 2007 substantive appeal, 
the Veteran indicated that she had been advised not to work 
because of her service-connected spine disabilities.  The Board 
thus finds that the issue of TDIU should be adjudicated.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran is seeking service connection for numbness of the 
bilateral upper and lower extremities, which she contends is 
secondary to in-service motor vehicle accidents.  The post-
service medical evidence of record contains a September 2006 
electrodiagnostic study finding no evidence of polyneuropathy and 
"no EMG basis to prove or disprove lumbar radiculopathy."  
However, only the findings, and not the full report, were 
included with the record.  A copy of the full report is needed, 
as it may shed light upon the cryptic finding that lumbar 
radiculopathy could be neither proven nor disproven.  The 
findings also do not address the presence of cervical 
radiculopathy or whether testing for cervical radiculopathy was 
accomplished.  Upon remand, a request for a the full EMG report 
from September 2006, as well as any other records of the 
Veteran's treatment at Bay Pines VAMC since December 2006, should 
be accomplished.  

Lay statements made by the Veteran in her January 2007 
substantive appeal indicate that the symptomatology associated 
with her post-traumatic headaches, thoracolumbar and cervical 
spine disabilities, and right and left carpal tunnel syndrome 
have worsened since the last VA examinations performed in 
September 2005.  VA is obliged to afford a Veteran a 
contemporaneous examination(s) where there is evidence of an 
increase in the severity of the disability.  See VAOPGCPREC 11-95 
(1995).  

The Board further notes that the schedular criteria by which 
traumatic brain injuries are rated were changed during the 
pendency of the Veteran's appeal.  See 73 Fed. Reg. 54,693 (Sept. 
23, 2008).  These changes were made effective from October 23, 
2008, and for claims filed on and after that date.  Although the 
instant claim was filed prior to that date, claimants such as the 
appellant, whose residuals of head trauma were rated by VA under 
a prior provision of 38 C.F.R. § 4.124a, Diagnostic Code 8045, 
will be permitted to have their claim reviewed under the new 
criteria, irrespective of whether his or her disability has 
worsened since the last review or whether VA receives any 
additional evidence.  Accordingly, the Veteran should be notified 
that she is allowed to request to have her claim for an increased 
rating for post-traumatic headaches considered under the new 
criteria for residuals of traumatic brain injury.

Accordingly, the case is REMANDED for the following action:

1.  Contact Bay Pines VAMC and request that a 
full copy of the EMG report from September 
2006, if available, be provided for inclusion 
with the claims folder.  If a complete copy 
of the report is unavailable, a response to 
that effect should be obtained.  Bay Pines 
VAMC should also be asked to provide all 
records of the Veteran's treatment at that 
facility since December 2006.  If such 
records are unavailable, a negative response 
must be obtained.

2.  Inform the Veteran that she may request 
to have her claim for an increased disability 
rating for post-traumatic headaches reviewed 
under the new criteria for evaluation of 
residuals of traumatic brain injury.  If she 
desires such a review, the Veteran should be 
scheduled for a VA traumatic brain injury 
examination.  Complete testing should be 
accomplished, as necessary, and the examiner 
should describe all current manifestations of 
the Veteran's traumatic brain injury, clearly 
indicating which are supported by objective 
evidence, and which are purely subjective 
complaints.  In doing so, the examiner should 
acknowledge the Veteran's competent reports 
as to the severity of her symptomatology.  
Any opinions expressed must be accompanied by 
a complete rationale.

3.  Schedule the Veteran for VA orthopedic 
and neurological examinations to determine 
the current severity of her service-connected 
degenerative disc disease of the 
thoracolumbar and cervical spine, as well as 
her right and left carpal tunnel syndrome.  
The claims folder should be made available to 
the examiner(s) for review and all necessary 
testing should be conducted.  All indicated 
studies and diagnostic testing, including 
range of motion testing, should be performed.  
The examiner should also note whether there 
is any additional limitation of motion due to 
pain, weakened movement, excess fatigability, 
or incoordination.  This determination should 
be expressed in terms of degrees of 
additional limited motion.

For any neurological manifestations of 
degenerative disc disease or carpal tunnel 
syndrome found, the neurologist should note 
the nerves involved and whether the resulting 
disability can be termed "mild," 
"moderate," "severe," or "complete."  

With regard to neurological evaluation of the 
Veteran's post-traumatic headaches, any 
indicated studies should be performed and the 
examination report should comply with all 
AMIE protocols for rating migraine headaches.  
The examiner should describe the type and 
frequency of headaches, whether they are 
prostrating, prolonged and/or severe.  The 
examiner is also asked to review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the service-connected headaches 
upon the Veteran's ordinary activity and the 
effect, if any, on her current level of 
occupational impairment.  An opinion must be 
provided concerning the impact of this 
disability on the Veteran's ability to work, 
to include whether the disability is 
productive of severe economic inadaptability.

The claims folder should be made available to 
the examiner and the examiner should 
specifically review the VA outpatient clinic 
records when assessing the headache 
pathology.  

4.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continues to be 
denied, the Veteran and her representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).
 
